 

June 2, 2017

 

VIA ELECTRONIC MAIL

 

  Re: Agreement to Amend Conversion Price and Convert – Debentures;    
Agreement to Amend Debenture Warrants;     Receipt of Shares

 

Dear Investor:

 

Reference is made to that certain Subscription Agreement (the “Subscription
Agreement”), entered into between July 22, 2015 and March 31, 2016 by and among
Pressure BioSciences, Inc. (the “Company”) and the holders of the Company’s
Senior Secured Convertible Debentures (the “Debenture Holders”); and those
certain Senior Secured Convertible Debentures (each a “Debenture” and, together,
the “Debentures”) and Common Stock Purchase Warrants issued in connection
therewith (the “Debenture Warrants” and, together with the Subscription
Agreement and Debentures, the “Debenture Documents”).

 

Reference is also made to that certain Securities Purchase Agreement (the “Fall
2016 Purchase Agreement”), entered into between August 29, 2016 and November 10,
2016 by and among the Company and the purchasers of common stock issued pursuant
to the Fall 2016 Purchase Agreements and Common Stock Purchase Warrants issued
in connection therewith (the “Fall 2016 Warrants” and, together with the Fall
2016 Purchase Agreement, the “Fall 2016 Documents”). You are being sent this
letter as you are currently the holder of: (i) a Debenture pursuant to which you
are owed principal along with accrued interest (the “Debenture Obligation”);
(ii) Debenture Warrants; and (iii) the Fall 2016 Warrant. The Company expects to
undertake a 1 for 30 reverse stock split on Monday, June 5, 2017. Unless the
context otherwise requires, all of the numbers reflected herein are represented
on a pre-reverse stock split basis.

 

Our Current Financing

 

As you may be aware, the Company is currently in the process of pursuing a
public offering of its securities to raise up to $12,500,000 and list its
securities onto the NASDAQ Stock Market (the “Offering”). The Company has filed
a registration statement on Form S-1 related to the Offering which is being led
by Joseph Gunnar & Co (the “Underwriter”). The registration statement relating
to these securities has been filed with the Securities and Exchange Commission
but has not yet become effective. These securities may not be sold nor may
offers to buy be accepted prior to the time the registration statement becomes
effective. A copy of the preliminary offering prospectus and registration
statement related to the Offering can be found at www.sec.gov and may be
obtained by writing to the Company at the address below, attention: CEO. The
Company believes that attaining and maintaining the listing of our shares of
common stock, par value $0.01 per share (the “Common Stock”), on the NASDAQ
Stock Market is in the best interests of our Company and its stockholders. The
Company is therefore contacting you and other holders of debt and preferred
stock to request that holders convert their Debentures into Common Stock, amend
their Debenture Warrants, and amend their Fall 2016 Warrants.

 

[ex10-3_001.jpg]

 

   

 

 

What We Need From You

 

By executing and delivering this letter, you hereby agree:

 

  I. That upon the closing of the Offering, you will receive 500,000 restricted
shares of Common Stock.         II. To automatically convert upon closing of the
Offering (the “Automatic Conversion”) the Debenture Obligation into units is
made up of: (x) restricted shares of Common Stock at a conversion price equal to
the lower of $0.28 (on a pre-reverse split basis) and the price per share of
Common Stock paid by investors in the Offering (the “Conversion Price”); and (y)
Debenture Warrants which will be amended via a one page amendment in the form
attached hereto as Exhibit A (the “Amended Debenture Warrants”) which shall have
an exercise price equal to the lower of $0.40 (on a pre-reverse split basis) and
the exercise price per share of the Warrants issued to the investors in the
Offering and will not contain a “Subsequent Equity Sales” provision that lowers
the exercise price of the Amended Debenture Warrants upon any future dilutive
issuance of shares of Common Stock.         III. That upon triggering the
Automatic Conversion, your Fall 2016 Warrants will be amended via a one page
amendment in the form attached hereto as Exhibit B (the “Amended Fall 2016
Warrants”). The Amended Fall 2016 Warrants shall have an exercise price equal to
the lower of $0.40 and the exercise price per share of the Warrants issued to
the investors in the Offering.

 

Upon the triggering of Automatic Conversion, the Company shall send you: (i)
prompt written notice (the “Automatic Conversion Notice”) specifying the
Conversion Price and date upon which such conversion was effective (the
“Effective Date”) and the number of shares of Common Stock to be issued to you;
(ii) proof of issuance of 500,000 restricted shares of Common Stock; (iii) the
Amended Debenture Warrants; and (iv) the Amended Fall 2016 Warrants. The
Automatic Conversion Notice will also contain instructions on surrendering to
the Company your original Debenture; provided, however, the Automatic Conversion
shall be effective on the Effective Date whether or not you surrender the
Debenture, which shall be null and void on the Effective Date.

 

[ex10-3_001.jpg]

 

   

 

 

By executing and delivering this letter, you hereby also agree to the following
lock-up conditions:

 

  a. That for a period of 90 days beginning on the Effective Date (the “Lock-Up
Period”), you will not, without the prior written consent of the Underwriter,
(1) offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of the Common Stock you currently
own (with the exception of 67,418 shares of unrestricted Common Stock you own as
of the date of your signature on this Letter Agreement due to issuances by the
Company of interest earned on the Debenture in the form of “payment in kind”
shares of Common Stock. Such shares shall not be considered Lock-Up Securities)
or will own including those hereafter acquired by you or with respect to which
you hereafter acquire the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such transaction described in clause (1)
above or this clause (2) is to be settled by delivery of Lock-Up Securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect to
the registration of any Lock-Up Securities; or (4) publicly disclose the
intention to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. Notwithstanding the foregoing, and subject to the conditions below,
you may transfer Lock-Up Securities without the prior written consent of the
Underwriter in connection with (a) transfers of Lock-Up Securities as a bona
fide gift, by will or intestacy or to a family member or trust for the benefit
of a family member (for purposes of this Letter Agreement, “family member” means
any relationship by blood, marriage or adoption, not more remote than first
cousin); (b) transfers of Lock-Up Securities to a charity or educational
institution; (c) transfers of Lock-Up Securities pursuant to a bona fide third
party tender offer made to all holders of the Common Stock, merger,
consolidation or other similar transaction involving a change of control (as
defined below) of the Company, including voting in favor of any such transaction
or taking any other action in connection with such transaction, provided that in
the event that such merger, tender offer or other transaction is not completed,
the Lock-Up Securities shall remain subject to the restrictions set forth
herein; or (d) transfers of Lock-Up Securities in the case of a “forced
conversion” by the Company. In the case of any transfer pursuant to the
foregoing clauses (a) or (b), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Underwriter a lock up agreement substantially in the form of the lock-up
provisions of this Letter Agreement and (iii) no filing under Section 16(a) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) shall be
required or shall be voluntarily made. You also agree and consent to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of your Lock-Up Securities except in compliance with the
lock-up provisions of this Letter Agreement. For purposes of clause (d) above,
“change of control” shall mean the consummation of any bona fide third party
tender offer, merger, purchase, consolidation or other similar transaction the
result of which is that any “person” (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or group of
persons, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of a majority of total voting power of the voting stock of the
Company.

 

[ex10-3_001.jpg]

 

   

 

 

  b. If (i) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the Lock-Up Period, the restrictions imposed by the lock-up
provisions of this Letter Agreement shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of such material news or material event, as applicable, unless the
Underwriter waives, in writing, such extension.         c. You agree that, prior
to engaging in any transaction or taking any other action that is subject to the
terms of the lock-up provisions of this Letter Agreement during the initial
Lock-Up Period and including the 34th day following the expiration of the
initial Lock-Up Period, you will give notice thereof to the Company and will not
consummate any such transaction or take any such action unless you have received
written confirmation from the Company that the Lock-Up Period (as may have been
extended pursuant to the previous paragraph) has expired.         d. No portion
of the lock-up provisions of this Letter Agreement shall be deemed to restrict
or prohibit the exercise, exchange or conversion by you of any securities
exercisable or exchangeable for or convertible into the Lock-Up Securities, as
applicable; provided that you do not transfer the Lock-Up Securities acquired on
such exercise, exchange or conversion during the Lock-Up Period, unless
otherwise permitted pursuant to the terms of the lock-up provisions of this
Letter Agreement. In addition, no provision herein shall be deemed to restrict
or prohibit the entry into or modification of a so-called “10b5-1” plan at any
time (other than the entry into or modification of such a plan in such a manner
as to cause the sale of any Lock-Up Securities within the Lock-Up Period).      
  e. You understand that the lock-up provisions of this Letter Agreement are
irrevocable and shall be binding upon your heirs, legal representatives,
successors and assigns.

 

[ex10-3_001.jpg]

 

   

 

 

By your agreement and acknowledgment below, this Letter Agreement shall serve as
written confirmation that:

 

  1. You agree to the terms of the Automatic Conversion, the Amended Debenture
Warrants, and the Amended Fall 2016 Warrants.         2. Upon the date of the
Automatic Conversion, the Amended Debenture Warrants and the Amended Fall 2016
Warrants shall be deemed issued as described herein irrespective of your
physical receipt of same.         3. You acknowledge and agree that upon the
Automatic Conversion the Debentures shall be cancelled.         4. The Company
agrees that until such time as (i) twelve (12) months after the closing of the
Offering in the event that the Company raises at least $11,000,000 by virtue of
the sale of Common Stock and Warrants or (ii) ten (10) months after the closing
of the Offering in the event that the Company raises less than $11,000,000 by
virtue of the sale of the Company’s Common Stock and Warrants; the Company shall
not issue or sell Common Stock, or grant any option to purchase, or sell or
grant any right to reprice, or otherwise dispose of or issue (or announce any
offer, sale, grant or any option to purchase or other disposition) any Common
Stock (including pursuant to the terms of any outstanding securities issued
prior to the date hereof (including, but not limited to, warrants, convertible
notes, or other agreements) or any security entitling the holder thereof to
acquire Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock (a “Common Stock Equivalent”) at an effective price per
share less than price per share of Common Stock sold in the Offering without the
prior written consent of the Debenture Holders who hold at least 80% of the
shares represented by the as-converted Debentures as of May 30, 2017, which such
consent shall not be unreasonably withheld; provided however, that such
issuances will not apply to Excepted Issuances. Excepted Issuance means (i) the
Company’s issuance of Common Stock in full or partial consideration in
connection with a strategic merger, acquisition, consolidation or purchase of
substantially all of the securities or assets of a corporation or other entity,
so long as such issuances are not for the purpose of raising capital, (ii) the
Company’s issuances of Common Stock or the issuances or grants of Options to
purchase Common Stock to employees, directors, and consultants, pursuant to the
Company’s stock option plan at or above Fair Market Value, or (iii) securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date hereof.

 

By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Conversion, the Amended Debenture Warrants, and the
Amended Fall 2016 Warrants as described herein. Upon the Effective Date of such
conversion, you understand that you will be releasing and discharging the
Company and its affiliates from any and all obligations and duties that such
persons may have to you with respect to the Debenture Documents and the Fall
2016 Documents. Notwithstanding anything contained herein, in the event the
Offering is not consummated on or before December 31, 2017, this Letter
Agreement will terminate and shall be of no further force and effect.

 

[ex10-3_001.jpg]

 

   

 

 

This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. In addition, you hereby
represent that you meet the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended and that you have had
the opportunity to obtain any additional information, to the extent the Company
has such information in its possession or could acquire it without unreasonable
effort or expense, necessary in connection with the matters set forth in this
Letter Agreement including, without limitation, information concerning the
financial condition, results of operations, capitalization and business of the
Company deemed relevant by you or your advisors, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
your full satisfaction. This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to choice of law principles. This Letter Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one and the same instrument. In case any provision of this
Letter Agreement shall be held to be invalid, illegal or unenforceable, such
provision shall be severable from the rest of this Letter Agreement, and the
validity legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

This letter evidences waiver by the undersigned with respect to any and all
defaults or events of default by the Company with respect to any failure by the
Company to comply with any covenants contained in the Debenture Documents and
the Fall 2016 Documents.

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

 

***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***

 

[ex10-3_001.jpg]

 

   

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

  Very truly yours,       PRESSURE BIOSCIENCES, INC.         By:     Name:
Richard T. Schumacher   Title: Chief Executive Officer         Date:
____________, 2017

 

ACCEPTED AND AGREED:

 

[investor name]

 

   

 

Date: ____________, 2017

 

[ex10-3_001.jpg]

 

   

 

 

EXHIBIT A

 

Form of Amendment to Debenture Warrant

 

FIRST AMENDMENT TO

COMMON STOCK PURCHASE WARRANT WITH ISSUE DATE [MONTH] [DAY], 201_

 

This First Amendment (the “Amendment”) to Common Stock Purchase Warrant With
Issue Date [MONTH] [DAY], 201_ (the “Warrant”), is made and entered into
effective as of [ ] [ ], 2017 (the “Effective Date”), by and between Pressure
BioSciences, Inc., a Massachusetts corporation (the “Company”), and the
undersigned (the “Holder”). Capitalized terms used but not otherwise defined
herein shall have the same meanings as set forth in the Warrant.

 

WHEREAS, in connection with the Company’s conducting a registered offering of
its securities via the filing of a Registration Statement on Form S-1, as
amended (the “Offering”), the Company and the Holder desire to amend the Warrant
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Exercise Price. Section 2(b) of the Warrant is hereby amended and restated in
its entirety as follows:

 

“Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $[the lower of $0.40 (on a pre-reverse split basis) and the
exercise price per share of the Warrants issued to the investors in the Offering
to be inserted], subject to adjustment hereunder (the “Exercise Price”).”

 

2. Anti-Dilution. Any provision in the Warrant relating to the anti-dilution
feature, including but not limited to Section 3(b) of the Warrant, is deleted in
its entirety and replaced with the following: “[RESERVED]”.

 

3. Necessary Acts. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

4. Continued Validity. Except as otherwise expressly provided herein, the
Warrant shall remain in full force and effect.

 

5. Approval of Amendment; No Execution Required. By Company’s previous execution
and by Holder’s previous execution and delivery of a Letter Agreement regarding
“Agreement to Amend Conversion Price and Convert – Debentures; Agreement to
Amend Debenture Warrants; Receipt of Shares”, each of the Company and the Holder
shall be deemed to have authorized, approved and executed this Amendment.

 

[ex10-3_001.jpg]

 

   

 

 

EXHIBIT B

 

Form of Amendment to Fall 2016 Warrant

 

FIRST AMENDMENT TO

COMMON STOCK PURCHASE WARRANT WITH ISSUE DATE [MONTH] [DAY], 2016

 

This First Amendment (the “Amendment”) to Common Stock Purchase Warrant With
Issue Date [MONTH] [DAY], 2016 (the “Warrant”), is made and entered into
effective as of [ ] [ ], 2017 (the “Effective Date”), by and between Pressure
BioSciences, Inc., a Massachusetts corporation (the “Company”), and the
undersigned (the “Holder”). Capitalized terms used but not otherwise defined
herein shall have the same meanings as set forth in the Warrant.

 

WHEREAS, in connection with the Company’s conducting a registered offering of
its securities via the filing of a Registration Statement on Form S-1, as
amended (the “Offering”), the Company and the Holder desire to amend the Warrant
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Exercise Price. Section 2(b) of the Warrant is hereby amended and restated in
its entirety as follows:

 

“Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $[the lower of $0.40 (on a pre-reverse split basis) and the
exercise price per share of the Warrants issued to the investors in the Offering
to be inserted], subject to adjustment hereunder (the “Exercise Price”).”

 

2. Necessary Acts. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

3. Continued Validity. Except as otherwise expressly provided herein, the
Warrant shall remain in full force and effect.

 

4. Approval of Amendment; No Execution Required. By Company’s previous execution
and by Holder’s previous execution and delivery of a Letter Agreement regarding
“Agreement to Amend Conversion Price and Convert – Debentures; Agreement to
Amend Debenture Warrants; Receipt of Shares”, each of the Company and the Holder
shall be deemed to have authorized, approved and executed this Amendment.

 

[ex10-3_001.jpg]

 



   

 

